 

Exhibit 10.2

 

May 25, 2016

 

Landcadia Holdings, Inc.

1510 West Loop South

Houston, Texas 77027 

 

Re: Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into or
proposed to be entered into by and between Landcadia Holdings, Inc., a Delaware
corporation (the “Company”), and Jefferies LLC and Deutsche Bank Securities
Inc., as representatives of the several underwriters (the “Underwriters”),
relating to an underwritten initial public offering (the “Public Offering”), of
28,750,000 of the Company’s units (including up to 3,750,000 units that may be
purchased to cover over-allotments, if any) (the “Units”), each comprised of one
share of the Company’s Class A common stock, par value $0.0001 per share (the
“Common Stock”), and one warrant (each, a “Warrant”). Each Warrant entitles the
holder thereof to purchase one-half of one share of Common Stock at a price of
$5.75 per one-half share ($11.50 per whole share), subject to adjustment. The
Units shall be sold in the Public Offering pursuant to a registration statement
on Form S-1 (File No. 333-210980) and prospectus (the “Prospectus”) filed by the
Company with the Securities and Exchange Commission (the “Commission”) and the
Company shall apply to have the Units listed on the Nasdaq Capital Market.
Certain capitalized terms used herein are defined in paragraph 9 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1. The undersigned agrees that if the Company seeks stockholder approval of a
proposed Business Combination, then in connection with such proposed Business
Combination, he or she shall vote all the Founder Shares (as defined in
paragraph 9 hereof) owned by him or her and any shares of Common Stock acquired
by him or her in the Public Offering or the secondary public market in favor of
such proposed Business Combination.

  

2. The undersigned hereby agrees that in the event that the Company fails to
consummate a Business Combination (as defined in paragraph 9 hereof) within 24
months from the closing of the Public Offering or such later period approved by
the Company’s stockholders in accordance with the Company’s second amended and
restated certificate of incorporation, he or she shall take all reasonable steps
to cause the Company to (i) cease all operations except for the purpose of
winding up, (ii) as promptly as reasonably possible but not more than 10
business days thereafter, redeem 100% of the Common Stock sold as part of the
Units in the Public Offering (the “Offering Shares”), at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account (as defined in paragraph 9 hereof) including interest (less taxes
payable and up to $50,000 of interest to pay dissolution expenses), divided by
the number of then outstanding Offering Shares, which redemption will completely
extinguish all Public Stockholders’ rights as stockholders (including the right
to receive further liquidation distributions, if any), subject to applicable
law, and (iii) as promptly as reasonably possible following such redemption,
subject to the approval of the Company’s remaining stockholders and the
Company’s board of directors, dissolve and liquidate, subject in each case to
the Company’s obligations under Delaware law to provide for claims of creditors
and other requirements of applicable law. The undersigned agrees that he or she
will not propose any amendment to the Company’s second amended and restated
certificate of incorporation that would affect the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company does
not complete a Business Combination within 24 months from the closing of the
Public Offering, unless the Company provides its public stockholders with the
opportunity to redeem their shares of Common Stock upon approval of any such
amendment at a per share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account including interest (which interest shall be
net of taxes payable), divided by the number of then outstanding Offering
Shares.

 

 

 

 

The undersigned acknowledges that he or she has no right, title, interest or
claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Company with respect
to the Founder Shares. The undersigned hereby further waives, with respect to
any Founder Shares or shares of Common Stock held by him or her, any redemption
rights he or she may have in connection with a stockholder vote to amend the
Company’s second amended and restated certificate of incorporation to modify the
substance or timing of the Company’s obligation to redeem 100% of the shares of
Common Stock if the Company does not complete a Business Combination within 24
months from the closing of the Public Offering. The undersigned hereby further
waives, with respect to any Founder Shares or shares of Common Stock held by him
or her, any redemption rights he or she may have in connection with the
consummation of a Business Combination, including, without limitation, any such
rights available in the context of a stockholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
shares of Common Stock. The undersigned shall be entitled to redemption and
liquidation rights with respect to any shares of Common Stock he or she holds if
the Company fails to consummate a Business Combination within 24 months from the
date of the closing of the Public Offering.

 

3. Notwithstanding the provisions set forth in paragraphs 5(a) and (b) below and
except for the permitted Transfers described in paragraph 5(c) below, during the
period commencing on the effective date of the Underwriting Agreement and ending
180 days after the effective date of the Prospectus, the undersigned shall not
(i) sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant
any option to purchase or otherwise dispose of or agree to dispose of, directly
or indirectly, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder, with respect to any Units, shares of
Common Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him or her, (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any Units, shares of Common
Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him or her, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction,
including the filing of a registration statement specified in clause (i) or
(ii). The foregoing sentence shall not apply to the registration of the offer
and sale of Units contemplated by the Underwriting Agreement. The undersigned
acknowledges and agrees that, prior to the effective date of any release or
waiver of the restrictions set forth in this paragraph 3 or paragraph 5 below,
the Company shall announce the impending release or waiver by press release
through a major news service at least two (2) business days before the effective
date of the release or waiver. Any release or waiver granted shall only be
effective two (2) business days after the publication date of such press
release.

  

4. (a) The undersigned hereby agrees not to participate in the formation of, or
become an officer or director of, any other blank check company that unless and
until the Company has entered into a definitive agreement with respect to a
Business Combination or the Company has failed to complete a Business
Combination within 24 months after the closing of the Public Offering.

 

(b) The undersigned hereby agrees and acknowledges that: (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach by the undersigned of his or her obligations under paragraphs 1, 2, 3,
4(a), 5(a), 5(b) and 8 of this Letter Agreement, (ii) monetary damages may not
be an adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

5. (a) The undersigned agrees not to Transfer (as defined in paragraph 9 hereof)
any Founder Shares until one year after the date of the consummation of a
Business Combination or earlier if, subsequent to a Business Combination, (i)
the last sale price of the Common Stock equals or exceeds $12.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period
commencing at least 150 days after the consummation of a Business Combination or
(ii) the Company consummates a subsequent liquidation, merger, stock exchange or
other similar transaction which results in all of the Company’s stockholders
having the right to exchange their shares of common stock for cash, securities
or other property (the “Founder Shares Lock-up Period”).

 

 2 

 

 

(b) The undersigned agrees that he or she shall not effectuate any Transfer of
Sponsor Warrants (as defined in paragraph 9 hereof) or Common Stock underlying
such warrants until 30 days after the completion of a Business Combination (the
“Sponsor Warrants Lock-up Period”, together with the Founder Shares Lock-up
Period, the “Lock-up Periods”).

  

(c) Notwithstanding the provisions set forth in paragraphs 3 and 5(a) and (b),
Transfers of the Founder Shares, Sponsor Warrants and shares of Common Stock
issued or issuable upon the exercise or conversion of the Sponsor Warrants are
permitted (a) to the Company’s officers or directors, any affiliates or family
members of any of the Company’s officers or directors, any members of the
Sponsors or their affiliates, or any affiliates of the Sponsors, (b) in the case
of an individual, by gift to a member of the individual’s immediate family, to a
trust, the beneficiary of which is a member of the individual’s immediate family
or an affiliate of such person, or to a charitable organization; (c) in the case
of an individual, by virtue of laws of descent and distribution upon death of
the individual; (d) in the case of an individual, pursuant to a qualified
domestic relations order; (e) by private sales or transfers made in connection
with the consummation of a Business Combination at prices no greater than the
price at which the securities were originally purchased; (f) by virtue of the
laws of the state of Delaware or the organizational documents of either of the
Sponsors upon dissolution of the respective Sponsor; (g) in the event of the
Company’s liquidation prior to the completion of a Business Combination; or (h)
in the event of the Company’s completion of a liquidation, merger, stock
exchange or other similar transaction which results in all of the Company’s
stockholders having the right to exchange their Founder Shares or shares of
Common Stock for cash, securities or other property subsequent to the completion
of a Business Combination; provided, however, that in the case of clauses (a)
through (e) these permitted transferees must enter into a written agreement
agreeing to be bound by these transfer restrictions.

 

6. The undersigned’s biographical information furnished to the Company
(including any such information included in the Prospectus) is true and accurate
in all respects and does not omit any material information with respect to the
undersigned’s background. The undersigned’s questionnaire furnished to the
Company is true and accurate in all respects. The undersigned represents and
warrants that: the undersigned is not subject to or a respondent in any legal
action for, any injunction, cease-and-desist order or order or stipulation to
desist or refrain from any act or practice relating to the offering of
securities in any jurisdiction; the undersigned has never been convicted of, or
pleaded guilty to, any crime (i) involving fraud, (ii) relating to any financial
transaction or handling of funds of another person, or (iii) pertaining to any
dealings in any securities and the undersigned is not currently a defendant in
any such criminal proceeding; and the undersigned has never been suspended or
expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked.

 

7. Except as disclosed in the Prospectus, neither the undersigned nor any
affiliate of the undersigned shall receive from the Company any finder’s fee,
reimbursement, consulting fee, monies in respect of any repayment of a loan or
other compensation prior to, or in connection with any services rendered in
order to effectuate the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is), other than the
following, none of which will be made from the proceeds of the Public Offering
held in the Trust Account prior to the completion of a Business Combination:
repayment of up to an aggregate of $200,000 in loans or advances made to the
Company by the Sponsors pursuant to promissory notes dated September 15, 2015;
payment of an aggregate of $10,000 per month to the FEI Sponsor for office
space, secretarial and administrative services provided to members of the
Company’s management team by the FEI Sponsor pursuant to an Administrative
Services Agreement to be entered into concurrent with the closing of the Public
Offering; reimbursement for any reasonable out-of-pocket expenses related to
identifying, investigating and completing an initial Business Combination;
payment of a customary financial advisory fee to an affiliate of the Leucadia
Sponsor in an amount that constitutes a market standard financial advisory fee
for comparable transactions at the closing of the Company’s initial Business
Combination, provided that no agreement with the Leucadia Sponsor or its
affiliates will be entered into, and no fees for such services will be paid to
the Leucadia Sponsor or its affiliates, prior to the date that is 90 days from
the date of the Prospectus, unless the Financial Industry Regulatory Authority,
Inc. determines that such payment would not be deemed underwriting compensation
in connection with the Public Offering; and repayment of loans, if any, and on
such terms as to be determined by the Company from time to time, made by the
Sponsors or an affiliate of the Sponsors or certain of the Company’s officers
and directors to finance transaction costs in connection with an intended
initial Business Combination, provided, that, if the Company does not consummate
an initial Business Combination, a portion of the working capital held outside
the Trust Account may be used by the Company to repay such loaned amounts so
long as no proceeds from the Trust Account are used for such repayment. Up to
$1,500,000 of such loans may be convertible into warrants of the post Business
Combination entity at a price of $0.50 per warrant at the option of the lender
(with terms and conditions identical to the Sponsor Warrants).

  

 3 

 

 

8. The undersigned has full right and power, without violating any agreement to
which he or she is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement and to serve as a director on the board of directors of
the Company and hereby consents to being named in the Prospectus as a director
of the Company.

 

9. As used herein, (i) “Business Combination” shall mean a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Founder
Shares” shall mean the shares of the Class F common stock, par value $0.0001 per
share, of the Company held by the Sponsors prior to the consummation of the
Public Offering; (iii) “Public Stockholders” shall mean the holders of
securities issued in the Public Offering; (iv) “Sponsor Warrants” shall mean the
Warrants to purchase 7,000,000 shares of Common Stock (or up to 7,750 ,000
shares of Common Stock if the Underwriters’ over-allotment option is exercised
in full) that shall be acquired by the Sponsors for an aggregate purchase price
of $7.0 million (or $7.75 million if the Underwriters’ over-allotment option is
exercised in full), or $0.50 per warrant, in a private placement that shall
occur simultaneously with the consummation of the Public Offering; (v) “Trust
Account” shall mean the trust fund into which a portion of the net proceeds of
the Public Offering shall be deposited; and (vi) “Transfer” shall mean the (a)
sale of, offer to sell, contract or agreement to sell, hypothecate, pledge,
grant of any option to purchase or otherwise dispose of or agreement to dispose
of, directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission promulgated
thereunder with respect to, any security, (b) entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any security, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (c) public
announcement of any intention to effect any transaction specified in clause (a)
or (b).

 

10. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.

  

11. Neither party hereto may assign either this Letter Agreement or any of his,
her or its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the undersigned and each of his or her respective
successors, heirs, personal representatives and assigns.

 

12. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) agree that any
action, proceeding, claim or dispute arising out of, or relating in any way to,
this Letter Agreement shall be brought and enforced in the courts of New York
City, in the State of New York, and irrevocably submit to such jurisdiction and
venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

13. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

14. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by September 30, 2016. 

 

 4 

 

 

    Sincerely,           /s/ Mark Kelly     Mark Kelly       Acknowledged and
Agreed:           LANDCADIA HOLDINGS, INC.           By:  /s/ Nicholas Daraviras
      Name: Nicholas Daraviras       Title: Vice President    

 

[Signature Page to Mark Kelly Letter Agreement]

 

 

 